EXHIBIT 10.18

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into as of this 18th
day of November, 2008, by and between BSQUARE Corporation, a Washington
corporation (“Buyer”), and TestQuest, Inc., a Delaware corporation (“Seller”).
Buyer and Seller are sometimes each referred to as a “Party” and collectively
referred to herein as the “Parties.”

WHEREAS, Buyer desires to acquire from Seller, and Seller desires to sell to
Buyer, certain assets of Seller on the terms and subject to the conditions set
forth in this Agreement; and

WHEREAS, the Parties have executed a term sheet dated October 28, 2008, relating
to the sale of assets as contemplated herein (the “Term Sheet”);

Now, therefore, in consideration of the mutual agreements, representations,
warranties and covenants set forth below, the Parties agree as follows:

1. Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth in this Section 1:

“Acquired Assets” means all right, title and interest in and to all of the
assets of Seller solely related to Seller’s business (the “Test Business”) which
include, but are not limited to, those identified on Schedule 1-A to this
Agreement, and specifically do not include the Excluded Assets. The Acquired
Assets include (i) all of Seller’s equipment and other tangible assets related
to the Test Business, including, any servers on which any source code relating
to the Test Business resides, but excluding any leased equipment that has not
been fully paid prior to Closing; (ii) all of Seller’s intangible assets related
to the Test Business, including, without limitation, the intellectual property
identified in Schedule 1-A (all such intangible assets shall hereinafter be
collectively referred to as the “TQ Intellectual Property”); (iii) all personal
computers and necessary personal equipment associated with Seller’s personnel,
but excluding any leased computer equipment that has not been fully paid prior
to Closing; (iv) all rights under the Contracts; (v) all of Seller’s rights,
claims, prepays, credits, causes of action or rights of set-off against third
parties relating solely to the Acquired Assets, including, without limitation,
unliquidated rights under warranties; (vi) all permits, authorizations, consents
and approvals of any Governmental or Regulatory Authority affecting or relating
in any way to the Test Business to the extent that they are assignable;
(vii) all books, records files and papers, whether in hard copy or electronic
format, used for the Test Business, including, without limitation, engineering
information, sales and promotional literature, sales and purchase correspondence
relating to the Acquired Assets, manuals and data, lists of present, former and
prospective suppliers or customers, business contacts, personnel and employment
records; (viii) all third-party computer software programs (e.g. source code
server), data and associated licenses used in connection with the Test Business
to the extent such licenses are assignable; (ix) all goodwill associated with
the Test Business or the Acquired Assets, together with the right to represent
to third parties that Buyer is the successor to the Test Business; (x) all
rights to bring and defend claims or causes of action related to any of the
Acquired Assets; and (xi) all Accounts Receivable.

“Affiliate” means any Person that directly or indirectly through one of more
intermediaries, controls or is controlled by or is under common control with the
Person specified. For purposes of this definition, control of a Person means the
power, direct or indirect, to direct or cause the direction of the management
and policies of such Person whether by agreement or otherwise and, in any event
and without limitation of the previous sentence, any Person owning fifty percent
(50%) or more of the voting securities of another Person shall be deemed to
control that Person.

 

1

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

“Assumed Liabilities” means (a) the accrued vacation liability and commissions
of each of the Employees in the amounts specified for each Employee as set forth
in Schedule 3-B; (b) the obligations and liabilities of Seller relating to the
Test Business for the parties and in the amounts as set forth in Schedule 2;
(c) any obligations and liabilities under the Contracts arising on or after the
Closing.

“Closing” has the meaning set forth in Section 8(a).

“Closing Date” has the meaning set forth in Section 8(a).

“Consultants” has the meaning set forth in Section 5(e).

“Contracts” has the meaning set forth in Section 3(i).

“Critical Employees” has the meaning set forth in Schedule 3.

“Excluded Assets” means all Seller’s cash and investments, the Seller’s company
stock of all subsidiary and branch offices and those assets whereby Seller
currently has an outstanding lease agreement that will not be fulfilled at the
time of Closing as set forth in Schedule 1-B.

“Employees” has the meaning set forth in Section 5(e).

“First Installment” has the meaning set forth in Section 2(c)(ii).

***

“Governmental or Regulatory Authority” means any court, tribunal, arbitrator,
authority, agency, commission, official or other instrumentality of the United
States, any foreign country or any domestic or foreign state, county, city or
other political subdivision.

“Leases” has the meaning set forth in Section 3(l).

“Liability” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for Taxes.

“Material Adverse Effect” means (a) any material adverse change in or effect on
the Test Business, prospects, or results of operations in respect of the Test
Business, the Acquired Assets or the Assumed Liabilities or (b) any material
adverse change in or effect on the ability of Seller to perform its obligations
hereunder.

“Party” and “Parties” have the meaning set forth in the first paragraph of this
Agreement.

“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization,
or a governmental entity (or any department, agency, or political subdivision
thereof).

 

2

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

“Purchase Price” has the meaning set forth in Section 2(c).

“Required Consents” has the meaning set forth in Section 3(j).

“Schedules” means the Schedules attached to this Agreement.

“Second Installment” has the meaning set forth in Section 2(c)(iii).

“Security Interest” means any mortgage, pledge, lien, attachment, encumbrance,
charge, or other security interest.

“Seller’s Knowledge” and like terms as used herein mean the knowledge that any
one of Martin Hahn, John Kirsten, or Richard Couch obtains using the care of a
prudent business person after making due inquiries of all of Martin Hahn’s
direct reports. The inclusion of these named persons notwithstanding, Buyer
agrees that none of these individuals shall be held individually liable for any
breach of any of Seller’s obligations under this Agreement.

“SVB” has the meaning set forth in Section 2(c)(ii).

“Tax” means any federal, state, local, or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental, customs duties, capital stock, franchise,
profits, withholding, social security (or similar), unemployment, disability,
real property, personal property, sales, use, transfer, registration, value
added, alternative or add-on minimum, estimated, or other tax of any kind
whatsoever, including any interest, penalty, or addition thereto, whether
disputed or not.

“Term Sheet” has the meaning set forth in the second WHEREAS clause above.

2. Sale and Purchase.

(a) Sale and Purchase of Acquired Assets. On and subject to the terms and
conditions of this Agreement and for the consideration specified in this
Section 2, Buyer hereby purchases from Seller, and Seller hereby sells,
transfers, conveys, and delivers to Buyer, the Acquired Assets.

(b) No Assumption of Liabilities. Buyer shall neither assume nor become
responsible for any of Seller’s Liabilities other than the Assumed Liabilities.

(c) Purchase Price. The “Purchase Price” for the Acquired Assets shall be two
million two hundred thousand US dollars ($2,200,000), subject to adjustment as
set forth below in Section 5(g). The Purchase Price shall be paid as follows:

(i) On October 30, 2008, pursuant to the provisions of the Term Sheet, Buyer
delivered two hundred thousand US dollars ($200,000) to Seller as an advance
against the Purchase Price (the “Deposit”);

(ii) At Closing, Buyer shall pay one million seven hundred thousand US Dollars
($1,700,000) (the “First Installment”) to be paid $413,074.73 to Seller and
$1,286,925.27 to Silicon Valley Bank (“SVB”) pursuant to the wire instructions
set forth in Section 8(c) below; and

 

3

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

(iii) On or prior to December 5, 2008, Buyer shall pay to Seller, three hundred
thousand US dollars ($300,000) less any adjustments as provided in Section 5(g)
(the “Second Installment”). Buyer agrees that it will not withhold payment for
any amount of the Second Installment, except such amounts that are to be
deducted pursuant to Section 5(g) or that are subject to a good faith dispute.

(d) Expenses. Buyer will pay up to a maximum of thirty five thousand US dollars
($35,000) to reimburse Martin Hahn or other Employees for expenses that are
pre-approved by Buyer and incurred between the date the Term Sheet was signed
and Closing.

3. Representations and Warranties of Seller. Except as set forth on the Seller
Disclosure Schedule attached hereto as Schedule 4, Seller represents and
warrants to Buyer, as of the Closing Date, as follows:

(a) Organization and Standing. Seller is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware,
and is qualified to conduct business in each jurisdiction in which it conducts
business, except where the failure to so qualify would not have a Material
Adverse Effect.

(b) Authority, Authorization and Enforceability. Seller has the requisite
corporate power and authority to own, license, lease and use the Acquired Assets
as presently owned, licensed, leased and used by it. Seller has full power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder, including, without limitation, the authority to transfer the Acquired
Assets to Buyer. All action by Seller necessary for the authorization,
execution, deliver and performance of this Agreement, including, without
limitation, all required payments to and releases from any debtors, any required
approvals by Seller’s board of directors and shareholders, has been taken. This
Agreement constitutes the valid and legally binding obligation of Seller,
enforceable in accordance with its terms and conditions.

(c) ) Noncontravention. To Seller’s Knowledge neither the execution and the
delivery of this Agreement, nor the consummation of the transactions
contemplated hereby, will: (i) violate any constitution, statute, regulation,
rule, injunction, judgment, order, decree, ruling, charge, or other restriction
of any Governmental or Regulatory Authority to which Seller or the Acquired
Assets are subject; or (ii) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under, any
agreement, contract, lease, license, instrument, or other arrangement to which
Seller is a party or by which it is bound or to which any of its assets is
subject (or result in the imposition of any Security Interest upon any of
Seller’s assets). Seller does not need to give any notice to, make any filing
with, or obtain any authorization, consent, or approval of any Governmental or
Regulatory Authority or any other third party in order for the Parties to
consummate the transactions contemplated by this Agreement.

(d) Brokers’ Fees. Seller has no Liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which Buyer could become liable or obligated.

(e) Title to Assets. Seller has good and marketable title to the Acquired
Assets, free and clear of any Security Interest or restriction on transfer, and
upon consummation of the transactions contemplated by this Agreement, Buyer
shall enjoy good and marketable title to all of the Acquired Assets, free and
clear of any Security Interest or restriction on transfer.

 

4

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

(f) Litigation. No action, suit, or proceeding is pending or, to Seller’s
Knowledge, threatened, that affects any of the Acquired Assets, or that would
(i) prevent consummation of any of the transactions contemplated by this
Agreement, (ii) cause any of the transactions contemplated by this Agreement to
be rescinded following consummation or (iii) affect adversely the right of Buyer
to own the Acquired Assets, and no such injunction, judgment, order, decree,
ruling, or charge is in effect.

g) Intellectual Property.

(i) Seller owns or possesses sufficient legal rights to all TQ Intellectual
Property without any conflict with, or infringement of, the rights of others.
Neither the development, manufacture, marketing, license, sale or use of any
product, service or TQ Intellectual Property currently licensed, used or sold by
Seller or currently under development violates or will violate any license,
requirements, restrictions or agreement to which Seller is a party, or infringes
or will infringe any copyright, patent, trademark, service mark, trade secret or
other intellectual property or other proprietary right of any other party. All
registered trademarks, service marks, patents and copyrights relating to the TQ
Intellectual Property, if any, are valid and subsisting.

(ii) There are no outstanding options, licenses, agreements, claims, third-party
software and/or third-party software rights, encumbrances or shared ownership
interests of any kind relating to, or incorporated within, the TQ Intellectual
Property, nor is Seller bound by or a party to any options, licenses or
agreements of any kind with respect to the patents, trademarks, service marks,
trade names, copyrights, trade secrets, licenses, information, proprietary
rights and processes of any other Person. No third party has any right to
compensation (including, without limitation, fees or royalties) from Seller by
reason of use of the TQ Intellectual Property or conduct of the Test Business,
and Seller has not received any notice nor does Seller have any knowledge of any
complaint, assertion, threat, or allegation inconsistent with the preceding
statements in this paragraph.

(iii) Seller has obtained and possesses valid licenses to use all of the
software programs present on the computers and other software-enabled electronic
devices that are included in the Acquired Assets.

(iv) Seller has not embedded any open source, copyleft or community source code
in the TQ Intellectual Property or any of the other Acquired Assets, including,
but not limited to, any libraries or code licensed under any General Public
License, Lesser General Public License or similar license arrangement (“Publicly
Available Software”) in a manner that may subject the TQ Intellectual Property,
in whole or in part, to the license obligations of any Publicly Available
Software.

(v) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby (including, without
limitation, the continued conduct by Buyer after the Closing Date of the Test
Business as presently conducted by Seller and the incorporation of any TQ
Intellectual Property in any products or services of Buyer) will not breach,
violate or conflict with any instrument or agreement governing any TQ
Intellectual Property necessary or required for, or used in, the conduct of the
Test Business as presently conducted and will not cause the forfeiture or
termination or give rise to a right of forfeiture or termination of any such TQ
Intellectual Property or in any material way impair the right of Buyer or any of
its affiliates to use, sell, license or dispose of, or to bring any action for
the infringement of, any such TQ Intellectual Property or portion thereof.

 

5

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

(vi) There is no pending or threatened claim or litigation contesting the
validity, ownership or right to use, sell, license or dispose of any of the
Acquired Assets (including, without limitation, the TQ Intellectual Property)
necessary or required for, or used in, the conduct of the Test Business as
presently conducted nor is there any basis for any such claim, nor has Seller
received any notice asserting that any such Acquired Asset (including, without
limitation, the TQ Intellectual Property) or the proposed use, sale, license or
disposition thereof conflicts or will conflict with the rights of any other
party, nor is there any basis for any such assertion. To Seller’s knowledge,
there is no material unauthorized use, infringement or misappropriation on the
part of any third party of the Acquired Assets (including, without limitation,
the TQ Intellectual Property).

(vii) Seller has taken all reasonable and necessary steps to maintain the
secrecy and confidentiality of, and its proprietary rights in, all information
or technology necessary or required for, or used in, the conduct of the Test
Business as presently conducted. This includes, without limitation, entering
into confidentiality and non-disclosure agreements with all officers, employees
and contractors of and consultants to Seller, and customers who have had access
to or knowledge of the Acquired Assets (including, without limitation, the TQ
Intellectual Property). The Seller has provided to Buyer copies of the employee
confidentiality agreements. To Seller’s Knowledge, these confidentiality
obligations have not been breached.

(viii) All fees to maintain Seller’s rights in the TQ Intellectual Property,
including, without limitation, all professional fees in connection therewith
pertaining to the TQ Intellectual Property due and payable on or before the
Closing Date, have been paid by Seller.

(ix) No rights in or to any of the TQ Intellectual Property used by the Seller
will be lost, limited, or rendered liable to termination, by virtue of the
transactions contemplated by this Agreement.

(h) Sufficiency and Condition of the Acquired Assets. The Acquired Assets are
sold “as is”. However, to Seller’s Knowledge, the Acquired Assets are free from
defects (patent and latent). The Acquired Assets are suitable for the purposes
for which they presently are used.

(i) Contracts; Customers.

(i) Seller has included in Section 3(i) of the Seller Disclosure Schedule a list
of all of the contracts and agreements related to the Test Business and the
Acquired Assets and all Test Business licensing, professional engineering
services and other customer contracts, under which Seller is currently
performing work and/or business. The Acquired Assets shall include all of the
contracts set forth in Section 3(i) of the Seller Disclosure Schedule (except
those designated as excluded) and shall be assigned to Buyer at Closing (the
“Contracts”).

(ii) Seller has made available to Buyer true and complete copies of all of the
Contracts, including all amendments and modifications thereto. Any and all
amendments and modification to the Contracts are in writing. Except as set forth
in the Seller Disclosure Schedule, (1) none of the Contracts contain any
obligation of Seller to make payments of any kind, whether to the counterparty
or a third party, and whether such obligation is direct, contingent, potential
or actual and (2) Seller has not taken any action, or failed to take any action,
that would trigger a payment obligation of Seller under any Contract. All of the
Contracts are valid and binding and in full force and effect and legally
enforceable in accordance with their terms upon the other parties thereto. There
is no breach or default by Seller under any of the Contracts or, to the
knowledge of Seller, by any other party thereto, except for such breaches and
defaults which in the aggregate would not have a Material Adverse Effect.

(iii)***

(iv) No party under any of the Contracts has cancelled or otherwise terminated
its relationship with Seller or has materially decreased its usage or purchase
of the services or products of Seller that are to be provided under any of the
current Contracts. No party under any of the Contracts has, to Seller’s
Knowledge, any plan or intention to terminate, cancel

 

6

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

or otherwise adversely modify its relationship, as set forth in the current
Contracts with Seller (or, following the Closing, with Buyer). No party under
any of the Contracts has, to Seller’s Knowledge, notified Seller that it plans
or intends to decrease or limit its usage or purchase of any products or
services of Seller (or, following the Closing, of Buyer) that is part of a
current Contract or that Seller has represented to Buyer as being an order that
is in process.

(v) Seller has not entered into any agreements, oral or written, whereby any
source code related to any of the Acquired Assets has been provided or licensed
to any third party.

(j) Consents. Section 3(j) of the Seller Disclosure Schedule lists each consent,
notification, approval, permit or authorization of, or declaration to or filing
with any governmental or regulatory authority, or any other third party that is
required to consummate this Agreement and the transactions contemplated hereby,
including, without limitation, to effect the assignment of any Contract (the
“Required Consents”).

(k) Payroll. Employees will continue to receive their normal compensation from
the Seller through the Closing Date, less ordinary withholdings as normally
processed through payroll. Seller shall be responsible for all amounts of
compensation accrued but not yet paid as of the Closing Date (including accrued
but unpaid bonuses, royalties and commissions, but excluding accrued vacation
and commissions as set forth in Schedule 3). Schedule 3 sets forth the accrued
vacation and commissions for each Employee as of the Closing Date.

(l) Real Property. Seller leases the real property located at 8976 Lake Dr,
East, Minneapolis, MN 55317 and Suite 1825, 18F China Merchants Tower, 118 Jian
Guo Road, Chao Yang District, Beijing, 100022, China (the “TQ Real Property”)
pursuant to the certain lease agreement dated February 1, 2001 by and between
the Seller and the landlord, expiring as of January 31, 2009 and the lease
agreement with landlord in China, dated as of August 1, 2008 and expiring
December 21, 2008 (the “Leases”). The Seller does not occupy, lease, use or own
any other real property and the Seller has not leased or otherwise granted any
person or entity the right to use or occupy the TQ Real Property or any portion
thereof;

(m) Disclosure. To the knowledge of Seller, the representations and warranties
contained in this Section 3 do not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements and information contained in this Section 3 not misleading.

4. Representations and Warranties of Buyer. Buyer represents and warrants to
Seller as of the date of this Agreement and as of Closing, as follows:

(a) Organization and Standing. Buyer is a corporation, duly organized and
validly existing under the laws of the State of Washington and is qualified to
conduct business in each jurisdiction in which the property owned, leased or
operated by it requires it to be so qualified, except where the failure to so
qualify would not have a material adverse effect.

(b) Authority, Authorization and Enforceability. Buyer has the requisite power
and authority to execute and deliver this Agreement and to perform and comply
with all of the terms, covenants and conditions to be performed and complied
with by Buyer hereunder. All action by Buyer necessary for the authorization,
execution, delivery and performance by Buyer of this Agreement has been taken.
This Agreement constitutes the valid and legally binding obligation of Buyer,
enforceable in accordance with its terms and conditions.

 

7

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

5. Covenants and Obligations of the Parties. The Parties covenant as follows:

(a) Ordinary Course. Except as contemplated by this Agreement or with the prior
written consent of Buyer, between the date of the Term Sheet and the Closing
Date, Seller shall operate its Test Business in the ordinary course in
accordance with recent business practices.

(b) Confidentiality. Each Party shall keep secret and hold in confidence for a
period of three years following the date hereof, any and all information
relating to the other Party that is proprietary to such other Party, other than
the following: (a) information that has become generally available to the public
other than as a result of a disclosure by such Party; (b) information that
becomes available to such Party or an agent of such Party on a nonconfidential
basis from a third party having no obligation of confidentiality to a Party to
this Agreement; (c) information that is required to be disclosed by applicable
law, judicial order; and (d) disclosures made by any Party as shall be
reasonably necessary in connection with obtaining the Required Consents. In
connection with disclosure of confidential information under (c) and (d) above,
the disclosing Party shall give the other Party hereto timely prior notice of
the anticipated disclosure and the Parties shall cooperate in designing
reasonable procedural and other safeguards to preserve, to the maximum extent
possible, the confidentiality of such material.

(c) Press Release. After Closing, Buyer shall have full authority to issue a
press release, at its sole discretion, regarding this transaction.

(d) Consents. Seller shall obtain all of the Required Consents, prior to
Closing.

(e) Employees and Contractors. Buyer presently intends to (i) make offers of
employment to the employees of Seller identified on Schedule 3 (the “Employees”)
and (ii) enter into consulting relationships with the contractors of Seller so
identified on Schedule 3 (the “Consultants”). The Parties acknowledge that it is
a condition of this transaction that at least 50% of the Employees and all of
the Critical Employees become employees of Buyer. Neither Seller nor any of its
employees or advisors shall interfere with Buyer’s hiring of such Employees and
Consultants. Buyer has no obligation to offer to employ or employ any of
Seller’s employees or contractors. Except for the Assumed Liabilities and the
accrued vacation liability and commissions specified in Schedule 3, Seller shall
be responsible for, and shall cause to be discharged and satisfied in full, all
amounts owed to all employees and contractors (including the Employees),
including, without limitation, all wages, salaries, bonuses, accrued
liabilities, incentive compensation, or severance benefits or payments, earned
or payable on or prior to the Closing Date, and Buyer shall have no obligation
whatsoever to pay any other amounts to any of Seller’s employees. These amounts
shall be paid within five (5) business days following the Closing.

(f) No “Pull Forward” of Revenues. Seller covenants and agrees that during the
period commencing on September 1, 2008 and ending as of the Closing, Seller has
operated its business, including, without limitation, its invoicing practices,
prepayment arrangements and royalty collections, in accordance with past
practices, and has not accelerated the invoicing or royalty collections.
Immediately prior to Closing, Seller shall provide Buyer with reports showing
all invoices issued, payments made and royalties collected for the prior
forty-five (45) days.

 

8

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

(g) Adjustments to Purchase Price. The Purchase Price shall be decreased
dollar-for-dollar by: (i) any amount that the actual amounts owed at Closing to
each of the parties specified in Schedule 2, are greater than the amounts as
specified therein; (ii) the difference between the total amounts specified in
Schedule 3-A (the Employee Liabilities agreed to in the Term Sheet) and the
actual liabilities for Employees assumed by Buyer as specified in Schedule 3-B;
(iii) the amount that the Accounts Receivable collectible at Closing (that are
less than sixty (60) days past due and for which Seller has a valid purchase
order from the customer or from the end customer in instances where such a
purchase order are required, and delivery has been made to the customer by
Seller), are collectively less than $500,000; and (iv) in the event that the
financial report information specified in Section 5(f) above demonstrate that
Seller has “pulled forward” any of its revenue an equivalent amount of such
“pulled forward” revenue. Adjustments to the Purchase Price shall be taken from
the Second Installment. Buyer agrees that in the event Account Receivables
greater than 60 days past due are deducted from the Purchase Price, Seller will
have the right to keep ownership and collection of those Account Receivables.

(h) Further Assurances and Post-Closing Undertakings. From time to time after
the Closing Date, at the Buyer’s request and without further consideration, the
Seller shall execute, acknowledge and deliver such documents, instruments or
assurances and take such other actions as the Buyer may reasonably request with
respect to assigning, conveying and transferring to the Buyer any of the
Acquired Assets, obtaining any Required Consents for the transfer of the
Acquired Assets to the Buyer and further implementing the transactions
contemplated hereby. Buyer agrees that it will provide Seller with reasonable
access after Closing to any books and records that are transferred to Buyer that
are necessary for Seller to prepare tax returns or make other filings with
respect to the discontinuation of its operations.

(i) Acquired Asset Delivery. Seller shall deliver to Buyer all Acquired Assets
at the Closing.

(j) Test Equipment. Seller agrees to facilitate transfer to Buyer of any
customer and/or partner equipment that Seller has in its possession in
connection with the Test Business (the “Test Equipment”).

(k)***

6. Conditions Precedent to Obligations of Buyer to Close. The obligations of
Buyer to consummate the transactions contemplated by this Agreement to occur at
the Closing shall be subject to the satisfaction, on or before the Closing Date,
of each and every one of the following conditions, all or any of which may be
waived in writing, in whole or in part, by Buyer for purposes of consummating
such transactions:

(a) Representations and Warranties. All representations and warranties of Seller
contained in this Agreement shall be true and complete in all material respects
at and as of the Closing Date as though such representations and warranties were
made at and as of such time except to the extent changes are permitted or
contemplated pursuant to this Agreement.

(b) Covenants. Seller shall have in all material respects performed and complied
with all covenants, obligations, agreements and conditions required by this
Agreement to be performed or complied with by it prior to or on the Closing
Date, including but not limited to all of those covenants set forth in Section 5
above.

 

9

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

(c) No Injunction. No action, suit or other proceeding shall have been
instituted, threatened or proposed before any Governmental or Regulatory
Authority to enjoin, restrain, prohibit or obtain substantial damages in respect
of, or which is related to, or arising out of, this Agreement or the
consummation of the transactions contemplated hereby.

(d) Consents. Each of the Required Consents shall have been duly obtained and
delivered to Buyer. Seller shall have made all filings with and notifications of
Governmental or Regulatory Authorities or other Persons required to be made by
such Parties in connection with the execution and delivery of this Agreement,
the performance of the transactions contemplated hereby and the continued
operation of the Test Business subsequent to the Closing.

(e) Deliveries. Seller shall have made or stand willing and able to make all the
deliveries to Buyer set forth in Section 8(b).

(f) No Material Adverse Effect. Between the date of this Agreement and the
Closing Date, there shall have been no Material Adverse Effect on the Test
Business or the condition of the Acquired Assets.

(g) Assets Released. Seller shall provide evidence of full payment and release
of all debt, security instruments and other related attachments to all of the
Acquired Assets, including but not limited to, those held by Silicon Valley
Bank, and none of its creditors shall have taken any action to perfect a
foreclosure or other seizure of any of the Acquired Assets.

(h) Liabilities. There shall be no material increase in the amounts owed to the
parties identified in the Assumed Liabilities.

(i) Employees. At least 50% of the Employees and all Critical Employees shall
have accepted employment with Buyer.

(j) I.R.I.S. Seller shall have resolved the outstanding contractual issues with
I.R.I.S. to Buyer’s satisfaction.

(k) Spirent. Seller’s contract with Spirent shall be renewed and made current to
extend for at least 90 days following the Closing Date and shall have been
assigned to Buyer.

(l) Employee Benefits. Seller shall be current on all amounts owed to all
vendors supplying employee benefits or insurance.

(m) Legal Files. All of Seller’s legal files, including but not limited to those
that relate to all TQ Intellectual Property, shall have been delivered to Buyer.

7. Conditions Precedent to Obligations of Seller to Close. The obligations of
Seller to consummate the transactions contemplated by this Agreement to occur at
the Closing shall be subject to the satisfaction, on or before the Closing Date,
of each and every one of the following conditions, all or any of which may be
waived in writing, in whole or in part, by Seller for purposes of consummating
such transactions:

(a) Representations and Warranties. All representations and warranties of Buyer
contained in this Agreement shall be true and complete in all material respects
at and as of the Closing Date as though such representations and warranties were
made at and as of such time except to the extent changes are permitted or
contemplated pursuant to this Agreement.

 

10

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

(b) Covenants. Buyer shall have in all material respects performed and complied
with all covenants, obligations agreements and conditions required by this
Agreement to be performed or complied with by it prior to or on the Closing
Date.

(c) No Injunction. No action, suit or other proceeding shall have been
instituted, threatened or proposed before any Governmental or Regulatory
Authority to enjoin, restrain, prohibit or obtain substantial damages in respect
of, or which is related to, or arising out of, this Agreement or the
consummation of the transactions contemplated hereby.

8. The Closing.

(a) Closing and Closing Date. The closing (the “Closing”) shall take place on
November 18, 2008, or such other date as the Buyer and the Seller may mutually
determine (the “Closing Date”). The Parties shall endeavor to conduct the
Closing via facsimile or overnight mail or at such place and time as the Parties
may agree. Notwithstanding the foregoing, the Parties agree that the Closing
shall be deemed effective as of 5:00 PM Pacific Standard Time on the Closing
Date, and all references herein that relate to the date and time of the Closing
shall refer to such effective date and time.

(b) Seller’s Deliveries. Prior to or on the Closing Date, Seller shall deliver
to Buyer the following, in form and substance reasonably satisfactory to Buyer
and its counsel: (i) a duly executed bill of sale, substantially in the form
attached hereto as Exhibit A; (ii) the Required Consents as specified in
Section 6(d); (iii) ***; (iv) a certificate, dated as of the Closing Date,
executed by the CEO of Seller, and by its President, Martin Hahn, certifying
that to each of their knowledge, that the conditions set forth in Section 6 are
satisfied; (v) a certificate, dated as of the Closing Date, executed by the
Secretary of Seller, without personal liability: (a) certifying that the Board
of Directors and the stockholders of Seller, have authorized and approved the
execution of this Agreement on behalf of Seller and the consummation of the
transactions contemplated hereby; and (b) certifying as to the incumbency of the
person signing this Agreement on behalf of Seller; and (vi) such other documents
reasonably requested by Buyer that are necessary to carry out the transactions
contemplated by this Agreement.

(c) At the Closing, Buyer shall pay the First Installment in accordance with the
provisions of Section 2(c) above, by wire transfer in lawful currency of the
United States of America to the following accounts:

To Seller:

 

Bank Account Name    TestQuest, Inc. Account Number    *** Bank    *** ABA
Routing Number    ***

 

11

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

To SVB:

 

Bank Account Name    Silicon Valley Bank Account Number    *** Bank    *** ABA
Routing Number    ***

9. Termination

(a) Binding Agreement. This Agreement constitutes the binding and irrevocable
agreement of the Parties to consummate the transactions contemplated hereby,
subject to and in accordance with the terms hereof, the consideration for which
is (a) the covenants, representations, warranties and agreements set forth in
this Agreement; and (b) the expenditures and obligations incurred and to be
incurred by Buyer on the one hand, and by Seller, on the other hand, in respect
of this Agreement.

(b) Methods of Termination. This Agreement may be terminated or abandoned only
as follows: (i) by the mutual consent of Seller and Buyer; (ii) by Buyer, if any
of the conditions set forth in Section 6 hereof to which the obligations of
Buyer are subject have not been fulfilled in all material respects by Seller, or
waived by Buyer, and provided that the failure to fulfill such condition is not
a result of a breach of warranty or nonfulfillment of any covenant or agreement
by Buyer contained in this Agreement; (iii) by Seller, if any of the conditions
set forth in Section 7 hereof to which the obligations of Seller are subject
have not been fulfilled by Buyer in all material respects, or waived by Seller,
and provided that the failure to fulfill such condition is not a result of a
breach of warranty or nonfulfillment of any covenant or agreement by Seller
contained in this Agreement.

10. Miscellaneous.

(a) Survival of Representations and Warranties. All of the representations and
warranties of the Parties contained in this Agreement shall survive for six
(6) months after the Closing.

(b) No Third-Party Beneficiaries. Except as expressly provided herein, this
Agreement shall not confer any rights or remedies upon any Person other than the
Parties and their respective successors and permitted assigns.

(c) Entire Agreement. This Agreement (including the Schedules referred to
herein) constitutes the entire agreement between the Parties and supersedes any
prior understandings, agreements, or representations by or between the Parties,
written or oral, to the extent they related in any way to the subject matter
hereof.

(d) Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. Neither Seller nor Buyer may assign this Agreement or any of
its rights, interests, or obligations hereunder without the prior written
approval of the other Party.

(e) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.

 

12

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

(f) Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

(g) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, or forty-eight
(48) hours after being deposited in the regular mail as certified or registered
mail with postage prepaid, if such notice is addressed to the Party to be
notified at such Party’s address or facsimile number as set forth below, or as
subsequently modified by written notice:

 

if to Buyer, to:    if to Seller, to:

BSQUARE Corporation

110 110th Avenue NE, Suite 200

Bellevue, WA 98004

Attention: Chief Financial Officer

Fax No.: (425) 519-5999

  

Richard G. Couch, CEO

TestQuest, Inc.

c/o Diablo Management Group, Inc.

3000F Danville Boulevard

Suite 532

Alamo, California 94507

Fax No.: (925) 979-1958

(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Washington, United States,
without giving effect to any choice or conflict of law provision or rule that
would cause the application of the laws of any other jurisdiction.

(i) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Parties. No
waiver by any Party of any default, misrepresentation, or breach of warranty or
covenant hereunder, whether intentional or not, shall be deemed to extend to any
prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.

(j) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

(k) Expenses. Each of Buyer and Seller will bear its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby.

(l) Specific Performance. Each of the Parties acknowledges and agrees that the
other Party would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached. Accordingly, each of the Parties agrees that the other
Party shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions thereof, in addition to any other remedy to which it
may be entitled, at law or in equity.

 

13

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

(m) Attorneys’ Fees and Costs. If any proceedings are required to enforce any
provision or to remedy any breach of this Agreement, the prevailing Party shall
be entitled to an award of reasonable and necessary expenses of litigation,
including reasonable attorneys’ fees and costs.

(n) Advice of Legal Counsel. Each Party acknowledges and represents that, in
executing this Agreement, it has had the opportunity to seek advice as to its
legal rights from legal counsel and that the person signing on its behalf has
read and understood all of the terms and provisions of this Agreement. The rule
of construction that a written agreement is construed against the Party
preparing or drafting such agreement shall specifically not be applicable to the
interpretation of this Agreement.

IN WITNESS HEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

BUYER:     SELLER: BSQUARE CORPORATION     TESTQUEST, INC. By         By    
(Signature)     (Signature)         (Print name)     (Print name)

 

14

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 1-A

ACQUIRED ASSETS

 

i. All customer contracts related to the Test Business under which Seller is
currently performing work and/or business or pursuant to which any customer owes
any money to Seller, including those for which Seller is currently performing
support and maintenance, but specifically excluding any refunds that may be due
under such contracts;

 

ii. All equipment and other tangible assets related to the Test Business,
including, without limitation any servers on which any source code resides, but
excluding any leased assets for which Buyer is not assuming the leases;

 

iii. All of Seller’s intellectual property and other intangible assets related
to the Test Business including, without limitation: (a) all patents, trademarks
and copyrights, including, without limitation, those specified in attached
Schedule 1-C; (b) reference implementations; (c) source code; and (d) any
additional software, code or related materials required to operate the Test
Business; (e) all rights to bring and defend claims and causes of action related
to any of above;

 

iv. All third-party computer software programs (e.g. source code server), data
and associated licenses used in connection with the Test Business to the extent
that they are assignable;

 

v. All computers and necessary personal equipment used by the Employees and any
consultants using Seller owned or leased equipment (but excluding any leased
equipment for which Buyer is not assuming the leases);

 

vi. All rights under contracts, agreements, and other interests in personal
property, licenses, commitments, sales and purchase orders and other instruments
solely related to the Test Business excluding: a) cash and investments on-hand
at Closing; and b) assets associated with leases that Buyer will not be assuming
in the transaction;

 

vii. All of Seller’s rights, claims, credits, causes of action or rights of
set-off against third parties relating to the Acquired Assets, including,
without limitation, unliquidated rights under warranties;

 

viii. All permits, authorizations, consents and approvals of any governmental
entity affecting or relating in any way to the Test Business, to the extent that
they are assignable;

 

ix. All books, records files and papers, whether in hard copy or electronic
format, used in the Test Business, including, without limitation, engineering
information, sales and promotional literature, manuals and data, sales and
purchase correspondence, lists of present, former and prospective suppliers or
customers, business contacts, personnel and employment records, and any
information relating to taxes imposed on the Test Business or the Acquired
Assets;

 

x. All goodwill associated solely with the Test Business or the Acquired Assets,
together with the right to represent to third parties that Buyer is the
successor to the Test Business;

 

xi. All accounts receivables as of the closing date (the “Accounts Receivable”)
and all deposits and prepaid amounts or credits related to any of the Acquired
Assets or Assumed Liabilities; and

 

xii. All rights to bring and defend claims and causes of action related to any
of the Acquired Assets.

 

1

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 1-B

EXCLUDED ASSETS

***

 

2

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 1-C

Trademarks

 

Serial Number

   Reg. Number    Word Mark   

Check Status

   Live/Dead      1    78873198       TESTQUEST COUNTDOWN    TARR    LIVE 2   
76003229    2568207    TESTQUEST    TARR    LIVE

 

Word Mark

  

TESTQUEST COUNTDOWN

Goods and Services    IC 009. US 021 023 026 036 038. G & S: automated test
equipment and systems for graphics and computers Standard Characters Claimed   
Mark Drawing Code    (4) STANDARD CHARACTER MARK Design Search Code    Serial
Number    78873198 Filing Date    May 1, 2006 Current Filing Basis    1B
Original Filing Basis    1B Owner    (APPLICANT) TestQuest, Inc. CORPORATION
DELAWARE 18976 Lake Dr. East Chanhassen MINNESOTA 55317 Attorney of Record   
Stephen R. Bergerson Type of Mark    TRADEMARK Register    PRINCIPAL Live/Dead
Indicator    LIVE Word Mark    TESTQUEST Goods and Services    IC 009. US 021
023 026 036 038. G & S: Computer Hardware and Software Used in Connection with
the Development and Testing of Computer Hardware and Software. FIRST USE:
20000430. FIRST USE IN COMMERCE: 20000430 Mark Drawing Code    (1) TYPED DRAWING
Design Search Code    Serial Number    76003229 Filing Date    March 17, 2000
Current Filing Basis    1A Original Filing Basis    1B Published for Opposition
   January 16, 2001 Registration Number    2568207

 

3

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Registration Date    May 7, 2002 Owner    (REGISTRANT) TESTQUEST, INC.
CORPORATION MINNESOTA 7566 MARKET PLACE DRIVE EDEN PRAIRIE MINNESOTA 55344
Assignment Recorded    ASSIGNMENT RECORDED Attorney of Record    Joshua J. Burke
Type of Mark    TRADEMARK Register    PRINCIPAL Live/Dead Indicator    LIVE

And:

European Union, Registration Number 1770882, registered on November 21, 2001;
and

Japan, Registration number 4467946, registered on April 20, 2001.

PATENTS AND PATENT APPLICATIONS

U.S. Appl. No. 60/685,958, filed May 31, 2005

U.S. Appl. No. 11/421,407, filed May 31, 2006

PCT Appl. No. PCT/US2006/021112 (Abandoned), filed May 31, 2006

U.S. Appl. No. 11/421,453, filed May 31, 2006

U.S. Appl. No. 11/421,464, filed May 31, 2006

U.S. Appl. No. 11/421,468, filed May 31, 2006

U.S. Appl. No. 11/421,476, filed May 31, 2006

U.S. Appl. No. 60/377,515 (Expired), filed May 01, 2002

U.S. Appl. No. 11/034,096 (Abandoned), filed January 12, 2005

U.S. Appl. No. 10/322,824 (Abandoned), filed December 18, 2002

U.S. Appl. No. 10/323,716 (Abandoned), filed December 18, 2002

U.S. Patent No. 6,862,682, issued March 01, 2005

U.S. Patent No. 6,898,704, issued May 24, 2005

U.S. Patent No. 7,191,326, issued March 13, 2007

 

4

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

United States Copyright Office

TestQuest Copyrights

 

ITEM 1. TXu-968-558: Ted Proxy. CLNA: acTestQuest, Inc.

 

ITEM 2. TXu-969-909: Simulation setup. CLNA: acTestQuest, Inc.

 

ITEM 3. TXu-969-910: Function administrator. CLNA: acTestQuest, Inc.

 

ITEM 4. TXu-969-911: Script recorder. CLNA: acTestQuest, Inc.

 

ITEM 5. TXu-969-912: Test execution director. CLNA: acTestQuest, Inc.

 

ITEM 6. TXu-969-913: Test execution. CLNA: acTestQuest, Inc.

 

ITEM 7. TXu-969-914: Test information manager. CLNA: acTestQuest, Inc.

 

ITEM 8. TXu-969-915: Test recording. CLNA: acTestQuest, Inc.

 

ITEM 9. TXu-969-916: IDEA screen capture library. CLNA: acTestQuest, Inc.

 

ITEM 10. TXu-969-917: IR plugin configuration editor. CLNA: acTestQuest, Inc.

 

ITEM 11. TXu-969-967: Font learning : partial source code for bbitmaps.dll of
TestQuest Pro. [Claimant:] acTestQuest, Inc.

 

ITEM 12. TXu-969-968: IR plugin : partial source code for irpluginwin.dll of
TestQuest Pro. [Claimant:] acTestQuest, Inc.

 

ITEM 13. TXu-969-969: Keypad simulation plugin : partial source code for
keypadplugin.dll of TestQuest Pro. [Claimant:] acTestQuest, Inc.

 

ITEM 14. TXu-969-970: Serial communications library : partial source code for
scsdll.dll of TestQuest Pro. [Claimant:] acTestQuest, Inc.

 

ITEM 15. TXu-969-971: System data set creator : partial source code for
CreateSysDS.exe of TestQuest Pro. [Claimant:] acTestQuest, Inc.

 

ITEM 16. TXu-969-972: Keyboard key aliases : partial source code for
keytable.dll of TestQuest Pro. [Claimant:] acTestQuest, Inc.

 

ITEM 17. TXu-969-973: Keypad key aliases : partial source code for
keypadtable.dll of TestQuest Pro. [Claimant:] acTestQuest, Inc.

 

ITEM 18. TXu-969-974: Database merge : partial source code for dbmerge.exe of
TestQuest Pro. [Claimant:] acTestQuest, Inc.

 

ITEM 19. TXu-969-975: Pattern recognition : partial source code for
bpatterns.dll of TestQuest Pro. [Claimant:] acTestQuest, Inc.

 

ITEM 20. TXu-969-976: User view functions : partial source code for uvintf.dll
of TestQuest Pro. [Claimant:] acTestQuest, Inc.

 

5

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

ITEM 21. TXu-971-246: Ted remote. CLNA: acTestQuest, Inc.

 

ITEM 22. TXu-973-526: Partial source code for FRSI.dII of TestQuest Pro. CLNA:
acTestQuest, Inc.

 

ITEM 23. TXu-973-865: Plug viewer. CLNA: acTestQuest, Inc.

 

ITEM 24. TXu-973-866: Plug configuration editor. CLNA: acTestQuest, Inc.

 

ITEM 25. TXu-973-867: COMM subsystem overseer pipe messages. CLNA: acTestQuest,
Inc.

 

ITEM 26. TXu-973-868: COMM subsystem overseer. CLNA: acTestQuest, Inc.

 

ITEM 27. TXu-973-869: BCSI. CLNA: acTestQuest, Inc.

 

ITEM 28. TXu-973-870: MDB. CLNA: acTestQuest, Inc.

 

ITEM 29. TXu-973-871: High level functions. CLNA: acTestQuest, Inc.

 

ITEM 30. TXu-973-872: SB1. CLNA: acTestQuest, Inc.

 

ITEM 31. TXu-973-873: Plug view runner. CLNA: acTestQuest, Inc.

 

ITEM 32. TXu-973-874: Graphical character recognition. CLNA: acTestQuest, Inc.

 

ITEM 33. TXu-973-875: Core board library. CLNA: acTestQuest, Inc.

 

ITEM 34. TXu-973-876: C interpreter. CLNA: acTestQuest, Inc.

 

ITEM 35. TXu-973-877: Bitmap viewer. CLNA: acTestQuest, Inc.

 

ITEM 36. TXu-973-878: Advanced graphics. CLNA: acTestQuest, Inc.

 

ITEM 37. TXu-973-879: Font converter. CLNA: acTestQuest, Inc.

 

ITEM 38. TXu-973-880: BCP recorder. CLNA: acTestQuest, Inc.

 

ITEM 39. TXu-973-881: LCD screen capture library. CLNA: acTestQuest, Inc.

 

ITEM 40. TXu-973-882: LCD capture library. CLNA: acTestQuest, Inc.

 

ITEM 41. TXu-973-883: Flash screen capture library. CLNA: acTestQuest, Inc.

 

ITEM 42. TXu-995-327: Example viewer. CLNA: acTestQuest, Inc.

 

ITEM 43. TXu-995-328: Background processing test execution director. CLNA:
acTestQuest, Inc.

 

ITEM 44. TXu-995-329: CSP manager. CLNA: acTestQuest, Inc.

 

ITEM 45. TXu-995-330: Bitmap image source library. CLNA: acTestQuest, Inc.

 

6

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Schedule 2

ASSUMED LIABILITIES

***

 

7

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 3-A

*** (2 pages redacted)

 

8

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 4

SELLER DISCLOSURE SCHEDULE

*** (8 pages redacted)

 

9

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.